--------------------------------------------------------------------------------

DATED 31ST MAY, 2011

BIOPACK ENVIRONMENTAL LIMITED
(as “the Vendor”)

and

WELL TALENT TECHNOLOGY LIMITED
(as ‘the Purchaser”)

 

  CANCELLATION AGREEMENT IN RELATION TO ROOTS BIOPARK LIMITED AND   ROOTS
BIOPACK (INTELLECTUAL PROPERTY) LIMITED  

 


 

Tso Au Yim & Yeung, Solicitors 5th Floor, Ka Wah Bank Centre 232 Des Voeux Road
Central Hong Kong   Telephone: (852) 2537 3780 Fax: (852) 2537 3477 Ref:
BT/1006917/COM


--------------------------------------------------------------------------------


DATE: the 31st day of May , 2011

PARTIES:

(1)

BIOPACK ENVIRONMENTAL LIMITED, a company incorporated in Hong Kong with company
number 1010385 whose registered office is situate at Room 1302, 13th Floor,
Enterprises Centre, 4 Hart Avenue, Tsimshatsui, Kowloon, Hong Kong (“the
Vendor”); and

    (2)

WELL TALENT TECHNOLOGY LIMITED, a company incorporated in the British Virgin
Islands with company number 1048655 whose registered office is situate at Akara
Building, 24 De Castro Street, Wickhams Cay 1, Road Town, Tortola, British
Virgin Islands (“the Purchaser”).

RECITALS:

A.

By an agreement for sale and purchase dated 9th July, 2010 made between the
Vendor and the Purchaser (“the Agreement”), the Vendor has agreed to sell and
the Purchaser has agreed to purchase the entire issued share capital and
shareholders’ loan of Roots Biopark Limited (“RBL”) and Biopack (Intellectual
Property) Limited (“RBIPL”)..

    B.

It was provided in Clause 5 of the Agreement that the sale and purchase of the
Sale Shares and the Shareholder’s Loan (as defined in the Agreement) was
conditional upon the satisfactions of the conditions precedent mentioned
therein.

    C.

The conditions precedent mentioned in Clause 5 of the Agreement were not fully
satisfied on or before the Completion Date (as defined in the Agreement) and
after extensive negotiation between the Vendor and the Purchaser, the parties
have agreed to enter into this Cancellation Agreement to cancel the transaction
under the Agreement on the terms and conditions as more particularly set out
below.

TERMS AGREED:

1.

The parties hereto acknowledge that Recitals A to C above are true and correct
and accurately reflect the intention of the parties and the same are hereby
incorporated into this Cancellation Agreement.


--------------------------------------------------------------------------------


2.

The parties hereto hereby cancel and abandon the Agreement and each does hereby
release and forever discharge the other from any and all manner of duties,
obligations, rights privileges, claims, actions, causes of action, suits, debts,
losses, demands, damages, liabilities, interest, costs, expenses and
compensation of whatsoever kind and howsoever arising, whether known or unknown,
suspected or unsuspected, relating to the Agreement..

    3.

The parties hereto hereby declare that each of them has entered into this
Cancellation Agreement with valuable consideration including but not limited to
the mutual releases set forth in Clause 2 of the Agreement above.

    4.

Each of the parties hereto will bear its own costs and expenses in and relating
to the negotiation and execution of this Agreement.

    5.

Except otherwise required by any law or applicable regulations to which the
Vendor, the Purchaser and/or their respective holding companies are subject to,
each of the parties hereto agrees not to issue any press release or make any
public announcement regarding this Cancellation Agreement without the prior
written consent of the other party.

    6.

This Cancellation Agreement shall be governed by and construed in accordance
with the laws construed in accordance with the laws of Hong Kong. The Vendor and
the Purchaser hereby irrevocably and unconditionally consent to submit to the
exclusive jurisdiction of the Hong Kong courts for any lawsuits, actions or
other proceedings arising out of or relating to this Cancellation Agreement and
agree not to commence or institute any lawsuit, action or other proceeding
except in such courts.

IN WITNESS WHEREOF the Parties hereto have signed this Agreement on the date
appearing at the head hereof.

SIGNED by its authorized representative, Lau Kin Chung, ) /s/ Lau Kin Chung for
and behalf of BIOPACK ENVIRONMENT LIMITED   in the presence of : )   )          
  SIGNED by its authorized representative, Poon Yuen Yee, ) /s/ Poon Yuen Yee
for and behalf of WELL TALENT TECHNOLOGY   LIMITED in the presence of : )   )


--------------------------------------------------------------------------------